Citation Nr: 1136481	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO. 09-28 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability evaluation for a left hamstring sprain, formerly classified as a left hip flexor, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active service from April 2002 to June 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas. 

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in April 2011. A transcript of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on her part. 


REMAND

At her April 2011 hearing, the Veteran testified that her left hamstring sprain had increased in severity since the time of the last VA examination. The Veteran also testified as to having neurological manifestations in the left hamstring/thigh area. VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995). The Veteran is competent to provide an opinion that her disability has worsened. Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 

While the Veteran also submitted up-to-date treatment records at the April 2011 hearing, she reported that she continued to receive VA treatment on an ongoing basis. VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees. Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992). If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record." Id. at 613. If such material could be determinative of the claim, a remand for readjudication is in order. Dunn v. West, 11 Vet. App. 462, 466 (1998). Based upon the above, an attempt should be made to obtain all up-to-date treatment records. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names, dates, and addresses of all health care providers and treatment facilities that have treated her for any left hamstring/left hip flexor disorder from April 2011 to the present. Following receipt of proper authorization, where necessary, the records from these identified care providers/treatment facilities should be obtained and associated with the claims folder. Regardless of receipt of authorization, all VA treatment records must be obtained and associated with the claims folder. 

2. The RO/AMC will schedule the Veteran for a VA examination to assess the severity of her left hamstring/left hip flexor disorder. 

The following considerations will govern the examination:

	a. The claims folder, and a copy of this remand, must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this review in any report generated as a result of this remand. All indicated tests and studies must be performed and all findings must be reported in detail.

	b. The examiner must respond to the below inquiries:

(i) The examiner must report the Veteran's ranges of motion for left hip/left thigh in terms of degrees. The examiner should determine whether the left hamstring/left hip flexor disorder is manifested by weakened movement, excess fatigability, or incoordination. These determinations should be expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare-ups. The examiner should also note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete. 

(ii). The examiner is specifically requested to indicate the absence/presence of the following: flexion in the thigh limited to 45 degrees; flexion in the thigh limited to 30 degrees; flexion in the thigh limited to 20 degrees; flexion in the thigh limited to 10 degrees; extension limited to 5 degrees; limitation of rotation of the thigh with an inability to toe-out more than 15 degrees on the affected leg; limitation of adduction of the thigh with an inability to cross legs; limitation of abduction of the thigh with motion lost beyond 10 degrees.

	c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination- evaluation of the severity of the Veteran's service-connected left hamstring sprain, formerly classified as a left hip flexor.

3. The Veteran must be advised in writing that it is her responsibility to report for the VA examination, to cooperate with the development of her claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any examination, documentation must be obtained that shows that notice scheduling the examination was sent to her last known address prior to the date of the examination. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. The RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board. See Stegall v. West, 11 Vet. App. 268 (1998).

5. Based on the development requested hereinabove, the RO should review the Veteran's claim. The RO/AMC should undertake any necessary development and action, including forwarding the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of the assignment of an extraschedular rating for the Veteran's service-connected left hamstring sprain, formerly classified as a left hip flexor, if indicated pursuant to the provisions of 38 C.F.R. §§ 3.321(b). If the benefit sought on appeal is not granted, the Veteran and her representative should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


